DETAILED ACTION

This Office Action is in response to the communication filed on 09/23/2021. 
Current status of the claims: 
Claims 4, 5, 9, 14, 15, 19, are cancelled. 
Claims 1-3, 6-8, 10-13, 16-18, 20-23 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 09/23/2021. By this amendment, claims 1, 10, 11 and 20 have been amended. 4, 5, and 15 have been cancelled. 

Response to Claim Rejections under 35 USC § 112
Claims 1, 10, 11 and 20 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, for reasons set forth in previous Office action . Claims 1, 10, 11 and 20 have been amended to overcome the rejection. Accordingly, withdrawal of the claims rejection under 35 U.S.C. 112 is made.


Response to Claims Rejection under 35 USC §103
Applicants’ Arguments/Remarks Made in an Amendment filed September 23, 2021, in response to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Xu in view of Myers and Eagling, have been fully  considered and persuasive. Furthermore, it is noted that the pending claims have been amended. The amendment, specifically, to the independent claims 1, 10 and 11 contain language/s which is determined to comprise allowable subject matter. In view of the claims amendments which are made to patentably distinguish over the prior art, the rejection of all the pending claims 1-3, 6-8, 10-13, 16-18, 20-23 under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn. 

Allowable Subject Matter
Pending claims 1-3, 6-8, 10-13, 16-18, 20-23 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 1, 10 and 11 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently amended claims 1-3, 6-8, 10-13, 16-18, 20-23 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration of said currently amended clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 1, 10, 11 and further limited in their dependent claims. 

Regarding Claim 1 
(Currently amended) A method comprising: 
receiving, by a gateway, a first physical data unit (PDU) from an endpoint via a first satellite, wherein the first PDU includes a first portion of a payload; 
receiving, by the gateway, a second PDU from the endpoint via a second satellite, wherein the second PDU includes a second portion of the payload; 
determining, by the gateway, whether a number of PDUs satisfies a predetermined threshold; 
responsive to determining that the number of PDUs satisfies the predetermined threshold, 
decoding, by the gateway, the payload from the first PDU and the second PDU, 
responsive to determining that the number of PDUs does not satisfy the predetermined threshold, waiting, by the gateway, to receive an additional PDU; and 
responsive to receiving the additional PDU, determining, by the gateway, whether the number of PDUs satisfies the predetermined threshold.

Regarding Claim 10 
(Currently amended) A method comprising: 
encoding, by an endpoint, a payload to a first physical data unit (PDU) and a second PDU; 
sending, by the endpoint, the first PDU to a gateway via a first satellite, wherein the first PDU includes a first portion of a payload; 
sending, by the endpoint, the second PDU to the gateway via a second satellite, wherein the second PDU includes a second portion of a payload; and 
causing, by the endpoint, the gateway to decode the payload from the first PDU and the second PDU, 
wherein the gateway determines whether a number of PDUs satisfies a predetermined threshold, 
wherein the gateway decodes the payload responsive to determining that, the number of PDUs satisfies the predetermined threshold, 
wherein the gateway waits to receive an additional PDU responsive to determining that the number of PDUs does not satisfy the predetermined threshold, and 
wherein the gateway determines whether the number of PDUs satisfies the predetermined threshold responsive to receiving the additional PDU.

Regarding Claim 11 
(Currently Amended) A system comprising: 
an endpoint having programmed instructions that when executed cause a processor at the endpoint to: 
encode a payload to a first PDU and a second PDU, wherein the first PDU includes a first portion of the payload and the second PDU includes a second portion of a payload; 
send the first PDU to a gateway via a first satellite; and 
send the second PDU to the gateway via a second satellite; and 
the gateway having programmed instructions that when executed cause a processor at the gateway to: -3- 4819-2812-1851.1Atty. Dkt. No. 120976-0110 
receive the first PDU from the endpoint via the first satellite; receive the second PDU from the endpoint via the second satellite; 
determine whether a number of PDUs satisfies a predetermined threshold; and 
decode the payload from the first PDU and the second PDU responsive to determining that the number of PDUs satisfying the predetermined threshold; 
wait to receive an additional PDU responsive to determining that the number of PDUs does not satisfy the predetermined threshold; and 
determine whether the number of PDUs satisfies the predetermined threshold responsive to receiving the additional PDU

Regarding Claims 2-3, 6-8, 12-13, 16-18, 20-23
Claims 2-3, 6-8, 12-13, 16-18, 20-23 are dependent claims having claims 1, 10 and 11, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2017/0317943 to Xu et al. (“Xu”); US8477830 to Myers et al. (“Myers”); and US2018/0088242 to Eagling. 
Regarding the subject matter of previously presented and rejected claims, Xu discloses a method (e.g. Xu, Figs. 1, 5, 9 and ¶ 8, 29, 31, 43) comprising: receiving (132 or 134), by a gateway (120), a first physical data unit (PDU) (e.g. any one of 910, 912) from an endpoint (e.g. any one of the endpoints 142-148) via a first satellite (e.g. any one 130a-n & 110), wherein the first PDU includes a first portion of a payload (e.g. Xu Fig. 9 and ¶108:  the first PDU includes a first portion of a payload); receiving (¶ 8, 28-29, 43), by the gateway (120), a second PDU (e.g. any one of 910, 912) from the endpoint (e.g. any one of 142-148) via a second satellite (e.g. any one 130a-n & 110), wherein the second PDU includes a second portion of the payload (e.g. Xu Fig. 9 and ¶108:  the Second PDU includes a second portion of the payload); and decoding (¶ 32), by the gateway (120 in Fig. 1), the payload (e.g. Xu ¶ 32 : the gateway decodes the information from each satellite terminal 130 a-n). And, each of Myers and Eagling teach or suggest, in the same technical field, decoding, by the gateway, the payload from the first PDU and the second PDU (e.g. Myers, Fig. 21 and Col. 18, lines 10-60) and Eagling (e.g. Fig. 3 and para [0032]-[0033]) teaches or suggests a satellite communications system that may provide communications between a gateway and a terminal (i.e. endpoint) device via a satellite constellation. The satellite constellation comprising a plurality of satellites (e.g. Satellites 302a, 302b, 302c, 302d) that are in motion relative to a location of the gateway device and the terminal device, wherein the gateway device may act as a central authority to determine and control satellites of the constellation which may communicate with the ground station terminal.
However, none of references teaches the detailed connection as recited in the currently presented independent claims 1, 10, 11 and further limited by their dependents. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632